DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant’s amendment dated 2/12/21 has been entered. Claims 159, 168, 169, 176, 177, and 180 have been amended. Claims 1-158 were previously cancelled. Claims 159-180 are currently pending.
The rejection below has been updated to reflect the amendments to the claims.

Claim Objections
Claim 159 is objected to because of the following informalities:  the word ‘it’ appears to be missing between the words “which” and “is” in line 3.  Appropriate correction is required.
Claim 164 is objected to because of the following informalities:  the word ‘faces’ is plural rather than singular.  Appropriate correction is required.
Claim 165 is objected to because of the following informalities:  the word ‘a’ appears to be missing between the words “by” and “less” in line 2.  Appropriate correction is required.
Claim 172 is objected to because of the following informalities:  the word ‘a’ or ‘the’ appears to be missing between the words “than” and “resilient” in line 3.  Appropriate correction is required.
It is noted that there may be additional grammatical errors elsewhere in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 160, 161, 164-169, 170-175, and 180 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 160 recites the limitation "the others" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In the instant case, “the others” appears to refer to the plurality of resilient elements, and this will be the interpretation utilized for examination.
Claim 161 recites the limitation “the difference” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. In the instant case “the difference” appears to be referring to the at least one of the plurality of resilient elements that possesses a physical difference relative to the remainder of the plurality of resilient elements from claim 160. For purposes of examination, this will be the interpretation utilized.
Claims 164-169 and 176 recite the limitation "the composite " in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the composite” will be treated as synonymous with “the composite material” as recited in claim 159. 
Claims 165-168 
Claim 165 recites that “the resilient material comprises a dense core fully and partially enveloped by less dense material” (emphasis added), however it is unclear how a dense core could be both fully and partially enveloped by less dense material. For purposes of examination, a dense core fully or partially enveloped by less dense material will be considered to read upon the claim.
Claim 166 recites the limitation “the resilient material comprises a core that shrinks less when exposed to heat, which is fully or partially enveloped by resilient material that comparatively shrinks more when exposed to heat,” it is unclear if the second recitation of ‘resilient material’ is intended to be the same or a different resilient material from the resilient material. For purposes of examination, “the resilient material” will be considered the composite of the expanse of material and the resilient elements and will be met by either the expanse of material or the resilient elements possessing the claimed feature.
Claim 168 depends from claim 166 and recited “the resilient material that comparatively shrinks more” and thus suffers from the same issue of which and/or what resilient material is the one under discussion. For purposes of examination, “the resilient material” will be considered the composite of the expanse of material and the resilient elements and will be met by either the expanse of material or the resilient elements possessing the claimed feature.
Claim 168 is rejected because of issues with antecedent basis:  The amendment to the claim left in the word ‘the’ and put ‘a’ in the wrong place such that it reads, “at or a near the point.” It is believed this is a typographical error as the same phrasing was executed to read “at or near a point” in the following claim 169.
Claim 171 recites the limitation "wherein the change in shape is […]  not near the point of contact with the first expanse of material,” however, claim 171 depends from claim 169, 
Claim 173 recites the limitation “when exposed to heat, pressure, or heat,” it is believed that this was intended to read “when exposed to heat, pressure or both” as in claim 172. For purposes of examination, “heat, pressure or both” will be how the claim is read.
Claim 174 recites the limitation "the axis perpendicular" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In the instant case no axis has previously been defined in the claims from which 174 depends. For purposes of examination, a point of contact between the expanse of material and one or more resilient elements will be considered to be “the axis perpendicular.”
Claim 180 recites the limitation "the composite" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the composite” will be treated as synonymous with “the composite material” as recited in claim 159. 
Claims 161, 167, 168, and 170-175 are rejected for their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 159-162, 164-173, 176, 177, and 180 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Auger et al. (US 2009/0235558) as evidenced by Sheeler “Glass Fibers As A Reinforcement For Elastomeric Compounds.”
Regarding claims 159 and 176, Auger teaches a composite cushion on bottom of a footwear (Auger para 2) comprising a base plate (Auger fig. 2, 4, 5 item 18; para 43) (“first expanse of material”), which may be considered ‘bound’ to the footwear as it is attached to the sole (Auger para 64, 72) and a plurality of individual cleats, items 20, each with a defined length, width, and physical characteristics (Auger para 45-63) that are directly or indirectly bound to the base plate and that are spaced apart (a gap is present) from each other (Auger fig 2, 4, 5, items 20; para 41, 43) (“resilient elements”). These two aspects together form the claimed “cut sheet of resilient material.” Further, that the composite is formed from a ‘cut’ sheet is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claims 160 and 161, Auger teaches the claimed composite material as above for claim 159. Auger further teaches that individual cleats (resilient elements) may be varied in design to provide sufficient strength and stability desired for the particular application (Auger para 41,42, 45, 49). Which is to say, Auger teaches that individual cleats (resilient elements) may be varied from each other, and thus at least one of the resilient elements may differ from other in physical characteristics, such as size, orientation, shape, color, and materials (Auger para 41, 42, 45, 49, 50; figs all). 
Regarding claim 162, Auger teaches the claimed composite material as above for claim 159. Auger further teaches that the cleats (resilient elements) may be made from materials such as rubber and thermoplastic polyurethanes (“TPUs”) which are abrasion resistant (Auger para 3, 49, 50).
Regarding claim 164, Auger teaches the claimed composite material as above for claim 159. Auger further illustrates that a free end (unattached end) of the cleat ‘faces away’ from the sole of the shoe (Auger figs 1, 3, 5).
Regarding claims 165, Auger teaches the claimed composite material as above for claim 159. Auger further teaches that the resilient material comprises a denser core of, for example, fiberglass reinforced TPU surrounded by an encapsulation layer of, for example, fiber-free TPU (Auger para 45-51). Auger notes that the higher the percent of the fiber reinforcement, the denser and stiffer the material (Auger para 49).
Regarding claim 166, Auger teaches the claimed composite material as above for claim 159. Auger further teaches that the resilient material comprises a denser core of, for example, fiberglass reinforced TPU surrounded by an encapsulation layer of, for example, fiber-free TPU (Auger para 45-51). Auger notes that the higher the percent of the fiber reinforcement, the denser and stiffer the material (Auger para 49). Finally, the core may be said to shrink less from heat relative to the encapsulation layer, as evidenced by Sheeler which teaches that glass fiber is known to increase the dimensional stability of elastomers such as TPU as it inhibits molded part shrinkage (Sheeler pg 280).
Regarding claims 167 and 169-171, Auger teaches the claimed composite material as above for claim 165. Auger further teaches that the encapsulating layer and/or the core layer may be changed in shape, such as by rounding or otherwise removing material to create a protrusion (Auger figs 6-13b, items 27) at or near the point of contact with the base plate (first expanse of material) relative to the core, as illustrated in figures 6-13B. Additionally, please note the 112(b) rejection, above, with regards to the ‘at or near’ and ‘not near’ language of claims 169 and 171. Further, it is noted that the claimed changes in shape would be a process limitations in a product claim, that is the final product of the shriveling/rounding/shrinking/cutting/contracting is the aspect assessed for patentability. As Auger shows changes in shape at the upper surface of the cleats (resilient elements) it is believed that the physical structure of these claims is met.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claim 168, Auger teaches the claimed composite material as above for claim 166. Auger further teaches that the encapsulating layer is changed in shape at or near the point of contact with the base plate (first expanse of material) relative to the core, as illustrated in figures 6-13B. That is, the non-reinforced and thus the portion more prone to part shrinkage is the portion changed in shape at the base plate (see also Scheeler pg 280). 
Regarding claims 172 and 173, Auger teaches the claimed composite material as above for claim 159. Auger further teaches that the resilient material comprises a denser core of, for example, fiberglass reinforced TPU surrounded by an encapsulation layer of, for example, fiber-free TPU (Auger para 45-51). Auger notes that the higher the percent of the fiber reinforcement, the denser and stiffer the material (Auger para 49). Thus, the core may be said to shrink less from heat relative to the encapsulation layer, as evidenced by Sheeler which teaches that glass fiber is known to increase the dimensional stability of elastomers such as TPU as it inhibits molded part shrinkage (Sheeler pg 280). That is, the material which would undergo a larger shape or dimension change under heat and/or pressure would be the less dense non-reinforced TPU. Again, Auger also teaches that individual cleats may be changed in several different ways, including composition such that one may be more prone to a greater dimension change than another (Auger para 45, 49).
Regarding claims 177 and 180, Auger teaches a composite cushion on bottom of a footwear (Auger para 2) comprising a base plate (Auger fig. 2, 4, 5 item 18; para 43) (“first expanse of material”), which may be considered ‘bound’ to the footwear as it is attached to the sole (Auger para 64, 72) and a plurality of individual cleats, items 20, each with a defined first end, second end, and middle, as well as a length, width, and physical characteristics (Auger para 45-63) that are directly or indirectly bound to the base plate and that are spaced apart (a gap is present) from each other (Auger fig 2, 4, 5, items 20; para 41, 43) (“resilient elements”). Auger further illustrates that the second end of each cleat is separate/not directly connected to the sole (Auger figs 1, 3, 5). Finally, Auger teaches that each cleat may have a protrusion, items 27, which has a maximum diameter less than that of the diameter at the middle of the cleat/resilient element (Auger figs 6-13B). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 174, 175, 178, and 179 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auger, as applied to claim 1, above.
Regarding claims 174 and 175, Auger teaches the claimed composite material as above for claim 159. Auger further teaches that the resilient material comprises a denser core of, for example, fiberglass reinforced TPU surrounded by an encapsulation layer of, for example, fiber-free TPU (Auger para 45-51). Auger notes that the higher the percent of the fiber reinforcement, the denser and stiffer the material (Auger para 49). That is, the core may be said to shrink less from heat relative to the encapsulation layer, as evidenced by Sheeler, which teaches that glass fiber is known to increase the dimensional stability of elastomers such as TPU due to inhibiting molded part shrinkage (Sheeler pg 280). The dimensional change would be expected to overlap with the claimed range of from 0.1-99% on an axis perpendicular to a source of heat or pressure as these are the same materials with the same relative densities as claimed, and further because this range is so broad as to encompass virtually no alteration in shape to a large change in shape. It would further be expected to overlap with the somewhat narrower range of 0.1-40%, again, because the materials of Auger are the same as claimed and the change can be virtually none. Additionally, Auger teaches that the cleat structure is largely a matter of design choice hinging on what stiffness, stability, and relative weight is desired for the use of the footwear (Auger para 14, 37, 41, 45). Finally, Auger teaches protrusions of various sizes illustrated as ranging from quite small to almost the full surface of the first surface at the attachment point to the base plate. Therefore, one of ordinary skill in the art would have considered the invention to have been obvious because the dimensional variations illustrated by Auger overlaps with the instantly claimed dimensional variations and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claims 178 and 179,  Auger teaches the composite material as above for claim 177. Auger further illustrates various protrusions of various sizes illustrated as ranging from quite small to almost the full width of the cleat at the middle point (Auger figs 6-13B) as well as teaches that the design of the cleat are a matter of design choice (Auger para 37, 41, 42). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, see MPEP 2144.04(IV). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the dimensional variations illustrated by Auger overlaps with the instantly claimed dimensional variations and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Claim 163 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auger as applied to claim 159 above, and further in view of Auger et al. (US 2006/0130372, hereafter Auger ‘372).
Regarding claim 163, Auger teaches the composite material as above for claim 159. Auger further teaches that the cleat elements are integrated into a footwear, such as a shoe which may have any of several common elements for footwear such as a sole attached to an upper (Auger para 38).
Auger is silent with respect to the footwear, and thus the composite material, comprising a sockliner.
Auger and Auger ‘372 are related in the field of athletic footwear making use of cleats. Auger ‘372 teaches that sockliners are a common element to provide the shoe with additional comfort and cushioning (Auger ‘372 para 38). It would be obvious to one of ordinary skill in the art to incorporate a sockliner into the footwear of Auger as taught by Auger ‘372 because this would provide the footwear with improved comfort and cushioning. 

Response to Arguments
Applicant’s arguments with respect to claims 159-180 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/LAURA B FIGG/            Examiner, Art Unit 1781                                                                                                                                                                                            	4/6/21